Filed 2/18/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION FIVE


In re H.V., a Person Coming         B312153
Under the Juvenile Court Law.       (Los Angeles County
                                    Super. Ct. No.
                                    20CCJP06436A)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

        Plaintiff and Respondent,

        v.

S.V.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Debra L. Losnick, Judge. Conditionally affirmed
with directions.
      Marissa Coffey, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.

                    I.     INTRODUCTION

      S.V., mother of now three-year-old H.V., appeals from the
juvenile court’s jurisdiction and disposition orders contending
that the juvenile court and the Los Angeles County Department
of Children and Family Services (Department) failed to comply
with their duties under the federal Indian Child Welfare Act
(ICWA) and related state statutes and court rules. We
conditionally affirm the court’s orders but remand for the limited
purpose of ensuring compliance with ICWA’s requirements.

                     II.   BACKGROUND 1

A.    Welfare and Institutions Code Section 300 2 Petition

       The juvenile court sustained the Department’s
December 7, 2020, section 300 petition that alleged mother had
engaged in a violent altercation with a female companion in the
child’s presence. Mother had brandished a knife and pushed the

1      Because the sole issue mother raises on appeal concerns
the juvenile court’s and the Department’s compliance with ICWA
and related state statutes and court rules, we limit our recitation
of facts to those relevant to that compliance issue except as is
necessary for context.

2     All further statutory references are to the Welfare and
Institutions Code.




                                 2
female companion. Mother’s violent conduct endangered the
child’s safety and placed the child at risk of harm.

B.   ICWA Facts

      On December 4, 2020, a social worker inquired of mother
about the child’s Indian ancestry. Mother did not give the social
worker any reason to believe the child was or might be an Indian
child. As part of the Department’s preparation of the detention
report, a social worker interviewed the child’s maternal great-
grandmother, C.W. (who is alternatively referred to as a “cousin”
and “maternal aunt”), and maternal great-grandfather. But the
record does not indicate whether the social worker asked any of
these relatives about the child’s Indian ancestry. On December
11, 2020, mother filed a Parental Notification of Indian Status
form stating that she did not have any Indian ancestry as far as
she knew.
      At the December 11, 2020, Detention Hearing, the juvenile
court found that mother did not have Indian ancestry as far as
mother knew. If that changed, mother was to inform the court
and the social worker.
      The juvenile court then inquired whether mother knew if
alleged father, I.G., 3 had Indian ancestry. Through counsel,
mother indicated that alleged father did not have Indian
ancestry. The court found it had no reason to know that alleged
father had Indian ancestry. If alleged father made a court
appearance, the court would revisit the issue. If mother acquired



3     Alleged father, whose whereabouts below were unknown, is
not a party to this appeal.




                                3
information that alleged father had Indian ancestry, she was to
inform the court and the social worker.
      On February 1, 2021, mother denied to the Department
that she had any Indian ancestry.

                       III.   DISCUSSION

A.    Inquiry Duties Under ICWA

      Pursuant to ICWA, “[i]n any involuntary proceeding in a
State court, where the court knows or has reason to know that an
Indian child is involved, the party seeking . . . termination of
parental rights to[ ] an Indian child shall notify the parent or
Indian custodian and the Indian child’s tribe” of the pending
proceedings and its right to intervene. (25 U.S.C. § 1912(a); In re
Isaiah W. (2016) 1 Cal.5th 1, 8 (Isaiah W.).) “As the Supreme
Court recently explained, notice to Indian tribes is central to
effectuating ICWA’s purpose, enabling a tribe to determine
whether the child involved in a dependency proceeding is an
Indian child and, if so, whether to intervene in or exercise
jurisdiction over the matter. ([ ] Isaiah W., supra, 1 Cal.5th at
pp. 8[–]9.)” (In re Michael V. (2016) 3 Cal.App.5th 225, 232.)
      “ICWA defines an ‘Indian child’ as ‘any unmarried person
who is under age eighteen and is either (a) a member of an
Indian tribe or (b) is eligible for membership in an Indian tribe
and is the biological child of a member of an Indian tribe.’ (25
U.S.C. § 1903(4); see § 224.1, subd. (a).) The trial court and
[Department] have an affirmative and continuing duty in every
dependency proceeding to determine whether ICWA applies.
(§ 224.2, subd. (a); Cal. Rules of Court, rule 5.481(a);[fn. omitted.]




                                  4
Isaiah W., supra, 1 Cal.5th at pp. 10–11.) In cases ‘where the
court knows or has reason to know that an Indian child is
involved,’ ICWA requires the [Department], or other party
seeking adoption or foster care placement, to notify ‘the Indian
child’s tribe, by registered mail with return receipt requested, of
the pending proceedings and of their right of intervention.’ (25
U.S.C. § 1912(a); see Isaiah W., supra, [1 Cal.5th] at p. 5.)
       “Following changes to the federal regulations concerning
ICWA compliance, California made conforming amendments to
its statutory scheme regarding ICWA, effective in 2019. (In re
D.S. (2020) 46 Cal.App.5th 1041, 1048 . . . (D.S.).) In D.S., the
court explained that the resulting clarification of law, found in
part in section 224.2, ‘creates three distinct duties regarding
ICWA in dependency proceedings. First, from the [Department]’s
initial contact with a minor and his family, the statute imposes a
duty of inquiry to ask all involved persons whether the child may
be an Indian child. (§ 224.2, subds. (a), (b).) Second, if that
initial inquiry creates a “reason to believe” the child is an Indian
child, then the [Department] “shall make further inquiry
regarding the possible Indian status of the child, and shall make
that inquiry as soon as practicable.” (Id., subd. (e), italics added.)
Third, if that further inquiry results in a reason to know the child
is an Indian child, then the formal notice requirements of section
224.3 apply. [Citations.]’ (D.S., supra, [46 Cal.App.5th] at
p. 1052.)
       “At the first step, ‘[s]ection 224.2, subdivision (b) specifies
that once a child is placed into the temporary custody of a county
welfare department, such as the [Department], the duty to
inquire “includes, but is not limited to, asking the child, parents,
legal guardian, Indian custodian, extended family members,




                                  5
others who have an interest in the child, and the party reporting
child abuse or neglect, whether the child is, or may be, an Indian
child.”’ (D.S., supra, 46 Cal.App.5th at pp. 1048–1049.)” (In re
Charles W. (2021) 66 Cal.App.5th 483, 489 (Charles W.).)
       We review claims of inadequate inquiry into a child’s
Indian ancestry for substantial evidence. (In re Rebecca R. (2006)
143 Cal.App.4th 1426, 1430 (Rebecca R.).)

B.    Analysis

       The record reflects that the only person with whom the
Department spoke about the child’s possible Indian ancestry was
mother. The Department’s first-step inquiry duty under ICWA
and state law was broader, requiring it also to interview, among
others, extended family members and others who had an interest
in the child. (§ 224.2, subd. (b); Charles W., supra, 66
Cal.App.5th at p. 489; D.S., supra, 46 Cal.App.5th at pp. 1048–
1049.)
       The Department does not contend that it discharged its
first-step inquiry duty, thus effectively conceding that it did not.
Instead, the Department argues that because mother has not
made an “affirmative representation of Indian [ancestry] on
appeal,” she has failed to show prejudice and that remand is
necessary for the Department to discharge its inquiry duty. That
is, the Department argues, “Any failure to comply with . . . ICWA
must be held harmless unless [mother] can show a reasonable
probability that . . . she would have enjoyed a more favorable
result in the absence of the error.” (Citing In re A.C. (2021) 65
Cal.App.5th 1060, 1069 and Rebecca R., supra, 143 Cal.App.4th
at pp. 1430–1431.)




                                 6
      Mother does not have an affirmative duty to make a factual
assertion on appeal that she cannot support with citations to the
record. 4 (See Liberty National Enterprises, L.P. v. Chicago Title
Ins. Co. (2011) 194 Cal.App.4th 839, 846.) Instead, on this
record, which demonstrates that the Department failed to
discharge its first-step inquiry duty, we conclude that mother’s
claim of ICWA error was prejudicial and reversible. (See In re
N.G. (2018) 27 Cal.App.5th 474, 484.)




4     We note that the Department’s failure to discharge its
inquiry duty under ICWA and state law is responsible for the
absence of information in the record about the child’s possible
Indian ancestry.




                                 7
                      IV.   DISPOSITION

      The jurisdiction and disposition orders are conditionally
affirmed and the matter is remanded with directions to the
juvenile court to order the Department to comply with ICWA as
follows:
      1.     The Department shall conduct an inquiry
investigation into the child’s Indian ancestry, including making
diligent efforts to interview the child’s extended family members
as defined by section 224.1, subdivision (c) and 25 U.S.C. section
1903(2) including at least mother, maternal great-grandmother,
C.W., and maternal great-grandfather for the purpose of
obtaining information required for ICWA notice compliance.
      2.     If from that initial inquiry the Department has a
reason to believe the child is an Indian child, then, as soon as
practicable, it shall make further inquiry regarding the child’s
possible Indian status.
      3.     If from that further inquiry the Department has a
reason know the child is an Indian child, then it shall comply
with the formal notice requirements in section 224.3.
      4.     The Department shall document its investigation,
including its interviews with family members and attempts to
conduct such interviews, its contact with tribes, if any, and any
information obtained from the tribes, and provide that
documentation to the juvenile court.
      5.     The juvenile court shall conduct a noticed hearing to
review the adequacy of the Department’s investigation. If the
court determines the Department’s investigation was adequate
and there is no reason to know the child is an Indian child as that




                                8
term is defined under ICWA, then the jurisdiction and disposition
orders shall remain in place.
       6.    If the court determines the Department’s
investigation was adequate and there is a reason to know the
child is an Indian child as that term is defined under ICWA, then
the jurisdiction and disposition orders are reversed and the
Department shall provide adequate ICWA notice to the tribe or
tribes, mother, alleged father, and the regional Bureau of Indian
Affairs and shall proceed thereafter in compliance with ICWA
and related California statutes.




                                         KIM, J.



I concur:




            MOOR, J.




                               9
In re H.V.
B312153



BAKER, Acting P. J., Dissenting




       Recent revisions to California statutes intended to
implement the Indian Child Welfare Act (ICWA) are proof of
what we have known since at least the time of Aristotle: you can
have too much of a good thing.
       The facts pertinent to this appeal are undisputed and can
be quickly summarized. When questioned by a Los Angeles
County Department of Children and Family Services
(Department) social worker about whether her child H.V. could
be an Indian child, S.V. (Mother) gave the social worker no
reason to believe he was. When filing a Parental Notification of
Indian Status form upon commencement of dependency
proceedings, Mother checked the box stating she had no Indian
ancestry as far as she knew. When questioned by the juvenile
court at an initial hearing about whether H.V.’s alleged father
(who did not appear at the hearing) had any Indian ancestry,
Mother said he did not. And there was nothing before the
juvenile court that otherwise suggested H.V. might be an Indian
child.
       Unlike the facts, the pertinent ICWA-related law in
California is anything but straightforward. As a result of
statutory revisions made by the Legislature beginning in 2018,
the Welfare and Institutions Code now has a Byzantine scheme of
inquiry, further inquiry, reason to know, and reason to believe
         1                2               3                     4


that is challenging to even summarize (italics or subheadings are

       Welf. & Inst. Code, § 224.2, subd. (b) [“Inquiry includes, but
1


is not limited to, asking the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest
in the child, and the party reporting child abuse or neglect,
whether the child is, or may be, an Indian child and where the
child, the parents, or Indian custodian is domiciled”], italics
added.
2
       Welf. & Inst. Code, § 224.2, subd. (e)(2) [“Further inquiry
includes, but is not limited to, all of the following: [¶] (A)
Interviewing the parents, Indian custodian, and extended family
members to gather the information required in paragraph (5) of
subdivision (a) of Section 224.3 [and boy is that a long list of
information]. [¶] (B) Contacting the Bureau of Indian Affairs
and the State Department of Social Services for assistance in
identifying the names and contact information of the tribes in
which the child may be a member, or eligible for membership in,
and contacting the tribes and any other person that may
reasonably be expected to have information regarding the child’s
membership status or eligibility. [¶] (C) Contacting the tribe or
tribes and any other person that may reasonably be expected to
have information regarding the child’s membership, citizenship
status, or eligibility. Contact with a tribe shall, at a minimum,
include telephone, facsimile, or electronic mail contact to each
tribe’s designated agent for receipt of notices under [ICWA].
Contact with a tribe shall include sharing information identified
by the tribe as necessary for the tribe to make a membership or
eligibility determination, as well as information on the current
status of the child and the case”], italics added.

       Welf. & Inst. Code, § 224.2, subd. (d) [enumerating six
3


circumstances providing “reason to know” a child is an Indian
child].



                                 2
often required (see, e.g., In re Y.W. (2021) 70 Cal.App.5th 542,
552; In re D.F. (2020) 55 Cal.App.5th 558, 566 (D.F.)) and
impossible to satisfy in practice. That is so in part because, with
repeated references to “including but not limited to” in the
relevant statutory subdivisions, there is no endpoint. The
Department has no way to reliably know when to say when—i.e.,
to predict how many interviews of extended family members and
others will be enough to satisfy a court that it has discharged its
continuing duty to investigate whether a minor could be an
Indian child.
       This unpredictability in the law is a real problem. It is
beyond dispute that ordering a child services agency to try to run
down suggestions of possible Indian heritage has real costs to the
agency’s core mission of keeping children healthy and safe—there
are only so many hours in a day and only so many child services
agency employees on the payroll. While these costs at even a
high price are worth the benefit (preserving tribal heritage by
ensuring that children who are eligible for tribal membership do
not move through the dependency system without opportunity for
tribal involvement), the costs swamp the benefits when courts
read the statutory scheme to require child services agencies to

       Welf. & Inst. Code, § 224.2, subd. (e)(1) [“There is reason to
4


believe a child involved in a proceeding is an Indian child
whenever the court, social worker, or probation officer has
information suggesting that either the parent of the child or the
child is a member or may be eligible for membership in an Indian
tribe. Information suggesting membership or eligibility for
membership includes, but is not limited to, information that
indicates, but does not establish, the existence of one or more of
the grounds for reason to know enumerated in paragraphs (1) to
(6), inclusive, of subdivision (d)”], italics added.



                                  3
undertake exhaustive efforts to run down even the most remote,
unlikely possibility of Indian heritage such that the agencies
functionally end up trying to prove a negative.
       I believe a proper application of the governing substantial
evidence standard of appellate review mitigates some of the flaws
in the statutory scheme. It is well established that “[w]e review a
juvenile court’s finding that ICWA does not apply for substantial
evidence.” (In re S.R. (2021) 64 Cal.App.5th 303, 312; accord,
D.F., supra, 55 Cal.App.5th at 568 [“We review the record for
substantial evidence in support of the juvenile court’s finding
that ICWA did not apply”].) Under that standard, “‘[w]e review
the evidence in the light most favorable to the dependency court’s
findings and draw all reasonable inferences in support of those
findings. [Citations.] Thus, we do not consider whether there is
evidence from which the dependency court could have drawn a
different conclusion but whether there is substantial evidence to
support the conclusion that the court did draw.’” (In re J.N.
(2021) 62 Cal.App.5th 767, 774.)
       Here, there is substantial evidence supporting the juvenile
court’s determination that ICWA does not apply. Mother denied
any Indian heritage, she said the alleged father had no such
heritage either, and there was no other information before the
court that would suggest H.V. might be an Indian child. Under
the deferential standard of review that governs, we should not
disturb the juvenile court’s finding that ICWA does not apply on
this record.
       The majority disagrees and does the best it can, with the
statutes we have, to articulate what it believes the Department
must do to satisfy its ICWA obligations on remand. But the
majority’s instructions only highlight the unpredictability the




                                 4
Department still faces. According to the majority, the
Department must ask ICWA questions of “at least” the maternal
great grandmother, the maternal great grandfather, and Mother
(yet again, apparently). Then, if there is “reason to believe” (in
the statutory parlance: information including, but not limited to,
“information that indicates, but does not establish, the existence
of one or more of the grounds for reason to know enumerated in
paragraphs (1) to (6), inclusive, of subdivision (d)”) that H.V. is an
Indian child, the Department must make “further inquiry” that
the majority does not detail. And if that unspecified further
inquiry produces reason to know H.V. is an Indian child (using
the same criteria the Department is supposed to use when
assessing whether there was “reason to believe”), the Department
must provide formal notice to tribes and government personnel it
was already statutorily required to contact as part of its
“including but not limited to” further inquiry obligation.
       These instructions leave much to be desired. If the
Department is to achieve any measure of simplicity and
predictability, the Department may be left to follow a new
unspoken rule: interrogate every person contacted in a child
welfare investigation about ICWA issues and hope both the
juvenile courts and reviewing courts will agree that is enough. If
this indeed becomes the rule in practice, and if an appellate
remand will be the result for any noncompliance, I suspect it is
not just going to be the Department that will be busy—this court
is going to have an awful lot of conditional reversing (or
affirming) to do, with all the problems that will cause for the
prompt resolution of dependency proceedings. 5

      The problems will be particularly acute where ICWA-
5


related issues are most frequently raised: appeals challenging


                                  5
      I respectfully dissent.




                       BAKER, Acting P. J.




orders terminating parental rights. A conditional reversal (or
affirmance) of such orders inevitably delays an adoption from
proceeding, and in some cases, it may throw an adoption off track
entirely if the prospective adoptive family cannot tolerate further
delay. In both scenarios, the uncertainty caused by California’s
ICWA-related statutes negatively affects children who deserve
permanence without undue delay.



                                 6